DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the preliminary amendment filed on February 18, 2021.  As directed by the amendment: no claim(s) have been amended, claim(s) 5, 14, 17, 20, 22-23 and 25-27 have been cancelled, and no claim(s) have been added. Thus, claims 1-4, 6-13, 15-16, 18-19, 21, 24, and 28-33 are currently pending in the application.
Response to Arguments
Applicant's arguments filed February 18, 2021 have been fully considered but they are not persuasive. Applicant principally argues that the prior art Fernandez fails to teach “the one or more derived features further including relationships between at least two of the plurality of parameters for the monitored patient. The examiner respectfully disagrees. The system-biology platform 104 creates the derived features from a plurality of inputs including pattern recognition, feature recognition, learning methods and algorithms that utilizes a combination of both sensor components and model data to develop the derived features. The applicant argues that this prior art does not derive the relationship between at least two of the plurality of parameters for the monitored patient; however, the claims only require that the derived features include a relationship between at least two of the plurality of parameters and that is inherent with the processing of the derived features as output from the system-biology platform 104 as it utilizes physiological data that already have an inherent relationship (i.e. blood . 
The applicant further argues that neither prior art Fernandez nor Westenskow teaches “generate one or more other non-simulated parameter outputs as dependent parameters, the dependent parameters depending from the at least one simulated parameter based on the relationships and in response to the at least one simulated parameter output.” The applicant argues that the prior art Westenskow simulates each variable and not one parameter and letting the dependent parameters vary. However, the claims as written are much broader than that as it recites “at least one simulated parameter” so the system utilizing more than one parameter and also varying the dependent parameters still reads on the claim as written. The system of Westenskow generates one or more other non-simulated parameter outputs (Real-Time data 104/113 is the output of the digital data formatter) as dependent parameters, the dependent parameters depending from the at least one simulated parameter (Simulator 101b/110b generates vital sign data and is an input to the digital data formatter) based on the relationships and in response to the at least one simulated parameter output (the dependent parameter is based on the inputs Simulator 110b/101b and the Natural/Artificial System 102/110a and therefore the digital data format creates the output of the real-time data based on the relationship of these inputs) . 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 15, 18, 31 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fernandez (US 2005/0043894 A1) and Westenskow (US 2003/0156143 A1).
Regarding claim 1, Fernandez discloses a wellness analyzer (e.g. [0018]-[0020]), comprising: a plurality of sensors that generate real-time physiological data from a plurality of sites on a patient (e.g. [0018]); a plurality of databases that provide non-real-time information relevant to a medical-related assessment (e.g. [0139]-[0141]); a wellness monitor that generates a wellness output in a diagnostic mode, wherein one or more processors receive sensor data and the non-real-time information, process the non-real-time information and generate supplemental information, and process the sensor data and the supplemental information and generate the wellness output (e.g. [0019]; [0027]-[0029]; [0169]; Fig 1a and 3c), wherein the one or more processors generate a plurality of parameters as outputs based on the sensor data received as input (e.g. [0041]; Fig 2; [0091]), wherein the wellness output is based at least in part upon one or more derived features of the plurality of parameters (e.g. [0095]-[0096]; pattern recognition), the one or more derived features further including relationships between at least two of the plurality of parameters for the monitored patient (e.g. [0122] the system combines data from sensor components as well as model data into the systems-biology platform 104); and a simulator (e.g. Fig 3c:322; [0041]; [0098]) configured to: generate at least one simulated parameter output for the patient  (e.g. Fig 3c; [0041] simulated factors are used to determine various processes of the individual); and generate one or more other parameter outputs as dependent parameters in response to the at least one simulated parameter output according to the one or more derived features of the patient from the diagnostic mode (e.g. [0041]; [0044]-[0048]), wherein the one or more processors process the at least one simulated parameter output and the dependent parameters and generate a predictive wellness output when the wellness monitor is in a simulation mode (e.g. [0041]; [0044]-[0045] an iterative process is used to continuously monitor the user and provide therapeutic feedback based on the results of the sensor and simulation). 
Fernandez is silent regarding a simulator configured to generate and vary at least one simulated parameter output for the patient according to one probability distribution; and generate one or more other parameter outputs as dependent parameters, the dependent parameters depending from the at least one simulated parameter based on the relationships and in response to the at least one simulated parameter output. However, Fernandez does disclose utilizing probabilistic systems to analyze the medical data (e.g. [0147]).  Therefore, it would have been obvious to one of 
Furthermore, Westenskow discloses an anesthesia drug monitor that has a simulator (e.g. Fig 1:101b/Fig 14:1403) configured to: generate one or more other parameter outputs as dependent parameters, the dependent parameters depending from the at least one simulated parameter based on the relationships and in response to the at least one simulated parameter output (e.g. [0111]-[0112]; [0134] the system can output real time data that’s not simulated but based on the simulated parameter output).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of invention to modify the system of Fernandez to incorporate the teachings of Westenskow to generate one or more other parameter outputs as dependent parameters, the dependent parameters depending from the at least one simulated parameter based on the relationships and in response to the at least one simulated parameter output for the purpose of utilizing data that is similar to a real patient.
Regarding claim 2, modified Fernandez discloses wherein he one or more processors perform a signal extraction function that extracts physiological signals from the sensor data (e.g. [0021]; [0136] feature extraction
Regarding claim 3, modified Fernandez wherein the one or more processors process the output parameters and generate a plurality of system status outputs, wherein the one or more processors perform a feature extractor function that extracts one or more features of the parameters, the one or more features comprising at least one of a slope, a trend variability, a pattern, or a waveform morphology (e.g. [0139]; [0142]; [0147]), and wherein the one or more processors perform a feature analyzer function that derives the system statuses from the one or more extracted features, each system status output indicating the physiological condition of a biological system including any of a patient’s circulatory, respiratory, neurological, gastrointestinal, urinary, immune, musculoskeletal, endocrine and reproductive systems (e.g. [0091]; [0096]; [0178]-[0179]).
Regarding claim 4, modified Fernandez discloses wherein the one or more processors process the output system statuses and generate the wellness output (e.g. [0091]; [0096]; [0178]-[0179]).
Regarding claim 15, modified Fernandez discloses the limitations as claimed and detailed in claims 1-4 above. 
Regarding claim 18, modified Fernandez discloses wherein the data processing means for generating the wellness index responsive to the real-time sensor data further includes a means for compiling a plurality of system statuses to generate a diagnostic output (e.g. [0131]-[0133]).
Regarding claims 31 and 33, modified Fernandez discloses wherein the real-time sensor data comprises data from noninvasive patient monitoring sensors (e.g. Fernandez: [0018] the sensor can be attached or externally contact the user instead of being implanted).
Claims 6 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fernandez as applied to claims 1 and 4 and 15 and 18, respectively above, and further in view of Kelly (US 5,737,581).
Regarding claims 6 and 19, modified Fernandez  discloses wherein the one or more processors perform a feature extraction function on the parameters so as to identify at least one of a parameter level, a parameter trend, a parameter pattern, or a parameter statistic as one or more extracted features (e.g. [0021]; [0136] feature extraction; [0091]; [0096]; [0178]-[0179]).  Additionally, modified Fernandez does disclose having the ability to store data (e.g. [0029]; [0043]; [0132]; Fig 3b) and can be retrieved for later use (e.g. [0164]). Modified Fernandez is silent regarding the wellness monitor further comprising: a memory (feature storage means) that stores the one or more extracted features when the wellness monitor is in the diagnostic mode, wherein the one or more processors perform a feature playback function (replaying those features) that recalls the one or more extracted features from the memory when the wellness monitor is in the simulation mode so as to generate the one or more other parameter outputs as the dependent parameters in response to the at least one simulate parameter output according to the one or more derived features of the patient from the diagnostic mode. 
However, Kelly teaches a quality system implementation simulator further comprising: a memory that stores the one or more extracted features when the wellness monitor is in the diagnostic mode (e.g. [0045]-[0046] the diagnostic parameters and the future predictions and risks are determined based on the stored parameter data and resulting scores) so as to generate the one or more other parameter outputs as the dependent parameters in response to the at least one simulate parameter output according to the one or more derived features of the patient from the diagnostic mode (e.g. [0045]-[0046] [0059]-[0061] the system takes the diagnostic parameters attained by monitoring and has a treatment outcome once attained these are used to calculate other dependent parameters such as an acute physiological score that is updated based on constant measurement).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to modify the modified device of Fernandez to incorporate the teachings of Kelly further comprising a memory that stores the one or more extracted features when the wellness monitor is in the diagnostic mode, wherein the one or more processors perform a feature playback function that recalls the one or more extracted features from the memory when the wellness monitor is in the simulation mode so as to generate the one or more other parameter outputs as the dependent parameters in response to the at least one simulate parameter output according to the one or more derived features of the patient from the diagnostic mode for the purpose of utilizing the simulated data for prevention methods.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fernandez in view of Westenskow and further in view of Kelly as applied to claims 1, 4 and 6 above, and even further in view of Geatz (US 2003/0144829).
Regarding claim 7, modified Fernandez is silent regarding further comprising: a diagnostic knowledge base memory that stores diagnostic codes; and a predictive knowledge base memory that stores predictive codes, the diagnostic knowledge base memory and the predictive knowledge base memory in communications with the one or more processors, wherein the one or more processors perform an expert system function that compares the output system statuses with the stored diagnostic codes so as to generate the wellness output when the wellness monitor is in the diagnostic mode; and wherein the one or more processor perform an expert system function that compares the output system statuses with the stored predictive codes and generate the predictive wellness output when the wellness monitor is in the simulation mode.
However, Kelly teaches a quality system implementation simulator further comprising: a diagnostic knowledge base memory that stores diagnostic codes and is in communications with the one or more processors (e.g. [0053]-[0056], Tables 1-2 a schedule or table of reference values is provided to the APS computing component to determine the point score associated with each diagnostic parameter that is assigned to the particular body system); wherein the one or more processors perform an expert system function that compares the output system statuses with the stored diagnostic codes and generates the wellness output when the wellness monitor is in the diagnostic mode (e.g. [0010],[0013], [0046], [0052]-[0056] the APS computing component calculates the APS scores based on the collected diagnostic parameters from the patient as compared to the associated reference points for each parameter as determined from the schedule of reference points).
Furthermore, Geatz teaches a system and method for sensing and evaluating physiological parameter and modeling an adaptable predictive analysis comprising a predictive knowledge base memory that stores predictive codes and is in communications with the one or more processors (e.g. [0041] initial weighting criteria and correlation values may be provided from recorded data); and wherein the one or more processors perform an expert system function that compares the output system statuses with the stored predictive codes and generates the predictive wellness output when the wellness monitor is in the simulation mode (e.g. [0041]-[043], [0045]-[0046] the physiological parameter data is used with the provided weighting criteria and correlation values in the neural network model to predict onset of chronic symptom occurrences).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the modified device of Fernandez to incorporate the teachings of Kelly and Geatz to utilize both a diagnostic and predictive knowledge base memory to generate the wellness output in both diagnostic and simulation mode respectively in order to use well-known data in the art to create the outcome based on the reported sensor data.
Claims 16 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fernandez in view of Westenskow as applied to claims 1 and 15 above, and further in view of Geva (US 2003/0144829).
Regarding claims 16 and 24, modified Fernandez is silent regarding wherein the one or more derived features include at least two, three or four of a slope, a trend, a variability, a pattern, or a waveform morphology of the sensor data. Modified Fernandez does disclose the use of other statistical methods and programs to derive features (e.g. [0139]; [0147]).
However, Geva teaches wherein the one or more derived features include at least two (or three or four) of a slope, a trend, a variability, a pattern, or a waveform morphology of the sensor data (e.g. [0203]; [0230]; [0234]; [0242]; [0252]; [0539]-[0541]). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to modify the modified device of Fernandez to incorporate the teachings of Geva wherein the one or more derived features include at least two (or three or four) of a slope, a trend, a variability, a pattern, or a waveform morphology of the sensor data for the purpose of utilizing more known methods to derive the features from the sensor data.
Claims 28 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fernandez in view of Westenskow as applied to claims 1 and 15 above, and further in view of Geatz.
Regarding claim 28, modified Fernandez is silent regarding wherein the one or more processors disable inputs from the plurality of sensors when the wellness monitor is in the simulation mode.
Regarding claim 30, modified Fernandez is silent regarding wherein when switching from the diagnostic mode to the simulation mode, the data processing means 
However, Geatz teaches a system and method for sensing and evaluating physiological parameter and modeling an adaptable predictive analysis wherein the training mode is performed by processing the previously recorded patient data, where that data may be recorded over a previous period of time (e.g. [0041]-[0043]).  Therefore, at least during the training process, the system is using pre-recorded data, and does not use or have any need for interacting with the sensors.  As such, at least during the training process, the sensor inputs may be either enabled or disabled without affecting the operation of the system.  Geatz does not explicitly disclose that the sensor inputs are disabled during the training process when they are not used, but it is well known in the art of patient monitoring to disable or disconnect unused sensors in order to both avoid interference to other measurements or processes, and to reduce power consumption or other resource use.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the modified device of Fernandez to have disabled the sensor inputs of Geatz during the training process when they are not used, in order to both avoid interference to other measurements or processes, and to reduce power consumption or other resource use.
Claims 8-13 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fernandez in view of Kelly and Westenskow.
Regarding claim 8, Fernandez discloses a wellness analysis method performed by a physiological monitor (e.g. Fig 6; [0017]-[0020]) comprising: outputting a wellness pattern recognition), the one or more derived features further including relationships between at least two of the plurality of parameters for the monitored patient (e.g. [0122] the system combines data from sensor components as well as model data into the systems-biology platform 104); and generating using the one or more processors a wellness output for display on the display of the physiological monitor based upon the system statuses (e.g. [0153]); outputting a predictive wellness output in a simulation mode (e.g. [0041]; [0098]; Fig 3c) by performing at least the steps of: simulating and varying using the one or more processors an independent parameter for the patient, the independent parameter being one of the plurality of physiological parameters (e.g. [0041]; [0044]-[0048]; [0091]); and determining using the one or more processors a predictive wellness output for display on the display of the physiological monitor in response to the simulated and the dependent parameters (e.g. [0153]). Fernandez is silent regarding playing back one or more other parameters of the plurality of the physiological parameters as dependent parameters using the one or more 
However, Kelly teaches a quality system implementation simulator further comprising regarding playing back one or more other parameters of the plurality of the physiological parameters as dependent parameters using the one or more processors in response to the independent parameter according to the one or more derived features of the parameters of the patient from the diagnostic mode (e.g. [0086]-[0087]; future predictions and risks are determined based on the stored parameter data and resulting scores).
Furthermore, Westenskow discloses an anesthesia drug monitor that has a simulator (e.g. Fig 1:101b/Fig 14:1403) configured to: generate one or more other parameter outputs as dependent parameters, the dependent parameters depending from the at least one simulated parameter based on the relationships and in response to the at least one simulated parameter output (e.g. [0111]-[0112]; [0134] the system can output real time data that’s not simulated but based on the simulated parameter output).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to modify the modified device of Fernandez to incorporate the teachings of Kelly and Westenskow further comprising regarding playing back one or more other parameters of the plurality of the physiological parameters as dependent parameters using the one or more processors in response to the independent parameter according to the one or more derived features of the parameters of the patient from the diagnostic mode for the purpose of utilizing the simulated data for prevention methods.
Regarding claim 9, modified Fernandez discloses wherein generating comprises: extracting the one or more derived features from the parameters (e.g. Fernandez: [0021]; [0136] feature extraction); analyzing the one or more derived features so as to determine the system statuses and storing the one or more derived features in a memory (e.g. Fernandez: [0021]; [0028]-[0029]; [0043]; [0119]; [0132]; Fig 3b).
Regarding claim 10, modified Fernandez discloses wherein extracting comprises: routing the parameters to selected feature extractor functions (e.g. Kelly: [0052] the diagnostic parameters are provided to the APS computing component for processing based on the characteristics of the parameters); and performing the selected feature extractor functions on the parameters (e.g. Kelly: [0046]; [0052] the APS computing component performs the score calculations based on the determined characteristics of the diagnostic parameters); the functions including at least a level, a trend, and a statistical calculation (e.g. Kelly: [0045]-[0046]; [0052] levels of the diagnostic parameters are determined and deviations between those levels and the reference data are determined based on historical data patterns).
Regarding claim 11, modified Fernandez discloses wherein analyzing comprises reading a plurality of system status codes from a look-up table according to the extracted features (e.g. Kelly: [0053]-[0056] tables 1-2 a schedule or table of reference values is used to determine the point score associated with each diagnostic parameter that is assigned to the particular body system).
Regarding claim 12, modified Fernandez discloses wherein generating the wellness output comprises: providing an expert system in communications with a diagnostic knowledge base (e.g. [0046]; [0052]-[0056]; the schedule of reference points is searched and matched against the diagnostic parameters by the APS computing component); interpreting the system status codes with the expert system so as to generate a diagnostic code (e.g. [0010]; [0013]; [0046]; [0052]-[0056] the APS computing component calculates the APS scores based on the collected diagnostic parameters from the patient as compared to the associated reference points for each parameter as determined from the schedule of reference points); and creating at least one of a wellness index, diagnostic message and alarm based upon the diagnostic code (e.g. [0010]; [0013]; [0046]; [0052]; [0060]-[0061] an overall APS score is determined that represents an overall disease severity of the patient is rendered and displayed in an intuitive format).
Regarding claim 13, modified Fernandez discloses further comprising: inputting non-real-time data to one or more processors (e.g. Kelly: [0044]-[0046]; [0052] reference or benchmark is provided for the APS calculations), the one or more processors processing the non-real-time data so as to derive an output (e.g. Kelly: [0052]-[0054] the reference points used for the APS calculation is derived based on historical data patterns and accessed for each APS calculation based on an association with each diagnostic parameter); and generating at least one of the system statuses based at least in part upon the derived output (e.g. Kelly: [0010]; [0013]; [0046]; [0052] the APS score is calculated based on input diagnostic parameters from the patient as compared to the associated reference points for each parameter).
Regarding claim 32, modified Fernandez discloses wherein the real-time sensor data comprises data from noninvasive patient monitoring sensors (e.g. Fernandez: the sensor can be attached or externally contact the user instead of being implanted).
Claims 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fernandez in view of Kelly and Westenskow as applied to claim 8 above, and further in view of Geva (US 2003/0144829).
Regarding claim 21, modified Fernandez is silent regarding wherein the one or more derived features include at least two, three or four of a slope, a trend, a variability, a pattern, or a waveform morphology of the sensor data. Modified Fernandez does disclose the use of other statistical methods and programs to derive features (e.g. [0139]; [0147]).
However, Geva teaches wherein the one or more derived features include at least two (or three or four) of a slope, a trend, a variability, a pattern, or a waveform morphology of the sensor data (e.g. [0203]; [0230]; [0234]; [0242]; [0252]; [0539]-[0541]). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to modify the modified device of Fernandez to incorporate the teachings of Geva wherein the one or more derived features include at least two (or three or four) of a slope, a trend, a variability, a pattern, or a waveform morphology of the sensor data for the purpose of utilizing more known methods to derive the features from the sensor data.
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fernandez in view of Kelly and Westenskow as applied to claim 8 above, and further in view of Geatz.
Regarding claim 29, modified Fernandez is silent regarding wherein when switching from the diagnostic mode to the simulation mode, the one or more processors disable inputs of the physiological sensor data.
Geatz teaches a system and method for sensing and evaluating physiological parameter and modeling an adaptable predictive analysis wherein the training mode is performed by processing the previously recorded patient data, where that data may be recorded over a previous period of time (e.g. [0041]-[0043]).  Therefore, at least during the training process, the system is using pre-recorded data, and does not use or have any need for interacting with the sensors.  As such, at least during the training process, the sensor inputs may be either enabled or disabled without affecting the operation of the system.  Geatz does not explicitly disclose that the sensor inputs are disabled during the training process when they are not used, but it is well known in the art of patient monitoring to disable or disconnect unused sensors in order to both avoid interference to other measurements or processes, and to reduce power consumption or other resource use.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the modified device of Fernandez to have disabled the sensor inputs of Geatz during the training process when they are not used, in order to both avoid interference to other measurements or processes, and to reduce power consumption or other resource use.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





Jessandra Hough								May 17, 2021
/J.F.H./Examiner, Art Unit 3792    

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792